NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


In the Interest of A.R.H., J.R.H., and   )
C.H., minor children,                    )
                                         )
                                         )
R.H.,                                    )
                                         )
              Appellant,                 )
                                         )
v.                                       )    Case No. 2D17-4159
                                         )
DEPARTMENT OF CHILDREN AND               )
FAMILIES and GUARDIAN AD LITEM           )
PROGRAM,                                 )
                                         )
              Appellees.                 )
                                         )

Opinion filed April 11, 2018.

Appeal from the Circuit Court for
Manatee County; Teri Kaklis Dees,
Judge.

Patrick R. Cunningham, Bradenton,
for Appellant.

Sarah J. Rumph, Tallahassee, for
Appellee Department of Children and
Families.

Laura J. Lee and Thomasina Moore,
Sanford; and Morgan Lyle Weinstein
of Defending Best Interests Project,
Weinstein Law, P.A., Hollywood, for
Appellee Guardian ad Litem
Program.
PER CURIAM.


          Affirmed.


NORTHCUTT, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.




                                 -2-